IN THE SUPREME COURT OF THE STATE OF DELAWARE

RAYSHAUN JOHNSON,                          §
                                           §   No. 555, 2018
         Defendant Below,                  §
         Appellant,                        §   Court Below: Superior Court
                                           §   of the State of Delaware
                v.                         §
                                           §   Cr. ID: N1503017603
STATE OF DELAWARE,                         §
                                           §
         Plaintiff Below,                  §
         Appellee.                         §

                              Submitted: August 21, 2019
                              Decided:   September 3, 2019

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                       ORDER

         This 3rd day of September, 2019, after careful consideration of the parties’

briefs and the record on appeal, it appears to the Court that the judgment of the

Superior Court should be affirmed on the basis of and for the reasons stated in its

February 15, 2017 bench ruling denying Rayshaun E. Johnson’s motion for

judgment of acquittal on the charge of conspiracy to commit murder. Johnson cites

Washington v. State1 in support of his case, but Washington is inapposite. In

Washington, we reversed the denial of a motion for acquittal because the only

evidence of the defendant’s participation in an armed robbery and related conspiracy



1
    4 A.3d 375 (Del. 2010).
was the uncorroborated testimony of a co-conspirator—testimony that was flatly

contradicted by the robbery victim. Here, however, the State introduced substantial

other evidence probative of Johnson’s participation in the conspiracy.2 Put simply,

the Superior Court correctly denied Johnson’s motion for judgment of acquittal.

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                              BY THE COURT:


                                              /s/ Gary F. Traynor
                                              Justice




2
  Not only was Johnson identified as one of three men—one of them agitated and armed—who
were looking for the murder victim earlier on the evening of the murder, later that night Johnson
made a statement indicative of his participation in the crime. In particular, he said, “Remember
the boy . . . I was telling you about? . . . I think we got him.” App. to Answering Br. B3. Moreover,
the investigating officers found shell casings of two different calibers at the scene, suggesting the
possibility of two weapons, and therefore, two shooters.

                                                     2